In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00046-CR

RICKY DARRELL LOVE, Appellant               §    On Appeal from the 297th District Court

                                            §    of Tarrant County (1492579D)

V.                                          §    May 23, 2019

                                            §    Opinion by Justice Pittman

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment for count two. The judgment for Appellant

Ricky Darrell Love’s conviction for burglary in count two is vacated. It is ordered

that the judgment of the trial court in count one is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman